This opinion is subject to administrative correction before final disposition.




                                 Before
                 HOLIFIELD, CRISFIELD, and LAWRENCE
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Alexander BOTELLO
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202000106

                          Decided: 21 September 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                               Jeffrey V. Munoz

   Sentence adjudged 19 February 2020 by a general court-martial
   convened at Marine Corps Base Camp Pendleton, California, consist-
   ing of a military judge sitting alone. Sentence in the Entry of Judg-
   ment: confinement for 18 months, 1 reduction to E-1, and a bad-
   conduct discharge.

                            For Appellant:
                 Commander Michael E. Maffei, JAGC, USN

                                 For Appellee:
                              Brian K. Keller, Esq.



   1  The convening authority suspended confinement in excess of 9 months pursuant
to a pretrial agreement.
              United States v. Botello, NMCCA No. 202000106
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2